Citation Nr: 0123648	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability resulting from service connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to October 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, entitlement to 
a total disability rating due to individual unemployability 
was denied. 

In June 2001, the veteran appeared a personal hearing before 
the undersigned Member of the Board via videoconferencing.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  
Additionally, VA has recently promulgating regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These changes in the law 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  These changes in the law also 
eliminate the concept of a well-grounded claim and supersede 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA 
with its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Under the VCAA, VA has a duty to make reasonable efforts to 
assist a veteran in developing a claim for VA compensation to 
include providing assistance in obtaining evidence necessary 
to the substantiate the claim and providing a medical 
examination or opinion when such is necessary to decide the 
claim.  38 U.S.C.A. §§ 5100-5107; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  This includes a duty to obtain records in the 
custody of a Federal department or agency.  VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency including, but not 
limited to, medical and other records from VA medical 
facilities and records from the Social Security 
Administration.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(2)).  The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from Federal agency or department custodians 
and must authorize the release of existing records in a form 
acceptable to the custodian or agency holding the records.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)(i) and (ii)).  

In the present case, the veteran indicated at his June 2001 
hearing that he been prescribed a TENS unit "a month or 
two" prior to the hearing.  He also indicated that his 
treatment consisted of "strictly VA" treatment at that he 
had received treatment at the pain clinic in Birmingham, 
Alabama, two to three months prior to the hearing.  However, 
the most recent medical evidence presently associated with 
the claims folder consists of a September 1998 VA examination 
report and VA outpatient treatment records dated in September 
1998.  As these recent treatment records are potentially 
probative in ascertaining whether the veteran is unemployable 
due to service connected disability, they must be retained 
and associated with the claims folder.  

Similarly, the veteran indicated that he had been denied 
disability benefits from the Social Security Administration 
(SSA) and was in the process of appealing this determination.  
As stated previously, VA has a duty to request pertinent 
records from other Federal agencies to include the SSA.  As 
these SSA records are potentially probative in ascertaining 
whether the veteran is unemployable due to service connected 
disability, they must be obtained.  

In addition, the Board is of the opinion that a new VA 
examination is warranted under the provisions of the VCAA and 
pertinent regulations.  Under VA regulations, in a claim for 
disability compensation, VA will provide a medical 
examination or opinion when such is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  

In the present case, while the veteran underwent a VA 
examination in September 1998 in conjunction with his present 
claim, this examination did not include an adequate medical 
opinion as to the employability, or lack thereof, resulting 
from the veteran's service connected low back disability.  
Similarly, the veteran testified at his June 2001 hearing 
that he had received recent treatment resulting in the 
prescription of a TENS unit.  The "duty to assist" requires 
a "thorough and contemporaneous medical examination" that 
is sufficient to ascertain the current level of disability, 
and accounts for its history.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1995).  This medical examination must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed decision.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  In light of the lack of the 
prior VA examination to address employability and a 
significant subsequent history of treatment since his 1998 
examination, a new examination is required to decide the 
claim.

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers who treated the veteran for his 
service connected low back disability 
since September 1998.  After securing the 
necessary release(s), the RO should 
obtain any treatment or evaluation 
reports not currently of record.  

The RO should also obtain records of the 
recent VA treatment from the Birmingham, 
Alabama, VA medical facility referenced 
by the veteran during his June 2001 
hearing and associate these records with 
his claims folder.  

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  After completion of the above, the 
veteran should be afforded a VA 
examination with an appropriate 
physician(s) to ascertain whether the 
veteran is currently unemployable due 
solely to his service connected 
postoperative intervertebral disc 
syndrome.  The RO is to advise the 
veteran that failure to comply with the 
actions requested herein, without good 
cause, may result in adverse action with 
regard to his claim, to include the 
denial thereof.  All communications with 
the veteran must be documented.

The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner(s) should be 
asked to indicate on the face of the 
examination report that the claims folder 
has been reviewed prior to examination.  
All necessary tests should be conducted, 
and clinical findings should be recorded 
in detail.  The examiner should review 
the results of any testing prior to 
completion of the report.  A complete 
rationale for all conclusions reached 
should be recorded.  If these matters 
cannot be medically determined without 
resort to mere speculation or conjecture, 
this should be commented upon in the 
report.  

The examination report(s) should include 
the following:

a.  An indication as to whether the 
veteran is currently employed. 

b.  And, if so, an opinion as to 
whether the veteran is unable to 
secure or follow a substantially 
gainful occupation due primarily to 
his service-connected post operative 
intervertebral disc syndrome.  

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).   


